DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "820" and "840" have both been used to designate a method, because reference characters "800" and "1200" have both been used to designate a method, because reference characters "820" and "840" have both been used to designate a method step of termination of process (see Paragraph 94 and Figure 12), and because reference characters "1210" and "1220" have both been used to designate a method step that follows step 1210 in Figure 12 (see Paragraph 95).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “209” has been used to designate both a target volume (see Paragraphs 33-35) and the drive system (see Figure 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “208” (see Figure 3) and “1006” (see Figure 10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
In each of Paragraph 91 (at Line 4) and Paragraph 93 (at Line 3), change “10001” to --1001-- to correct an obvious typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an x-ray medical imaging and radiation treatment/radiotherapy system, does not reasonably provide enablement for all possible types of “radiation treatment system”, as recited in Line 1 of each of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, Line 6 recites “the X-ray imager”, wherein there is insufficient antecedent basis for this limitation in the claim.
Further with respect to Claim 1, Lines 8-16 recite a processor is “configured to” followed by a series of steps, wherein Lines 8-12 recite a step of directing a pulse of imaging X-rays through a target object to an x-ray imaging device so that “an image signal output by the photodetector accumulates in a signal integrator disposed within the pixel detector element”, but Lines 13-14 recites that the processor should then, “while directing the pulse of imaging X-rays onto the X-ray imaging device, prevent the image signal from accumulating in the signal integrator” (emphasis added), followed by directing a pulse of treatment X-rays while the image signal is prevented from accumulating in the signal integrator (Lines 15-16), rendering the claim indefinite insofar as it is unclear how the process can accumulate signal in a signal integrator during the direction of the pulse of imaging X-rays to the detector and also prevent the accumulation of signal while directing the pulse of imaging X-rays to the detector device. 
With respect to Claim 2, Line 3 recites “the controller”, wherein there is insufficient antecedent basis for this limitation in the claim.
With respect to Claim 7, Line 1 recites “the controller”, wherein there is insufficient antecedent basis for this limitation in the claim.
Further with respect to Claim 7, Lines 2-3 further confuse the issues with parent claim 1, as the image signal accumulation in the signal integrator is enabled, although the signal integrator itself was not disabled in the parent claim, and the timing of the direction and prevention of image signal accumulation is unclear in the parent claim. Lines 2-3 recite that this enabling occurs “after directing the pulse of treatment X-rays through the target volume”, but it is unclear if such treatment beam pulse is stopped at the end of parent claim 1, or if the imaging and treatment beam pulses are intended to be pulsed simultaneously in the claims as presently written.
With respect to Claim 8, which depends from Claim 7, the claim recites that “the controller” is configured to enable the image signal accumulation by opening an electronic shutter communicatively coupled to an output of the imager photodetector, but it is unclear which period of image signal accumulation taking place in the signal integrator is being referred to, e.g., is this the one of the periods as discussed for Claim 1 above, or is it the period recited in Claim 7, both, or neither?
Further with respect to Claim 9, Lines 3-11 recite a processor is “configured to” followed by a series of steps, wherein Lines 3-7 recite a step of directing a pulse of imaging X-rays through a target object to an x-ray imaging device so that “an image signal output by the photodetector accumulates in a signal integrator disposed within the pixel detector element”, but Lines 8-9 recites that the processor should then, “while directing the pulse of imaging X-rays onto the X-ray imaging device, prevent the image signal from accumulating in the signal integrator” (emphasis added), followed by directing a pulse of treatment X-rays while the image signal is prevented from accumulating in the signal integrator (Lines 10-11), rendering the claim indefinite insofar as it is unclear how the process can accumulate signal in a signal integrator during the direction of the pulse of imaging X-rays to the detector and also prevent the accumulation of signal while directing the pulse of imaging X-rays to the detector device. 
Further with respect to Claim 9, the claim recites a computer-implemented method of performing therapy with a radiation system, but does not recite a processor directing said method to be carried out on said system. The examiner suggests inserting the phrase “with a processor configured to direct said system to implement the method, said processor configured to:”, or other appropriate phrase in the preamble of Lines 1-2 of the claim.
Further with respect to Claim 10, Lines 1-3 further confuse the issues with parent claim 9, as the image signal accumulation in the signal integrator is enabled, although the signal integrator itself was not disabled in the parent claim, and the timing of the direction and prevention of image signal accumulation is unclear in the parent claim. Claim 10, Lines 1-3 recite that this enabling occurs “after directing the pulse of treatment X-rays through the target volume”, but it is unclear if such treatment beam pulse is stopped at the end of parent claim 9, or if the imaging and treatment beam pulses are intended to be pulsed simultaneously in the claims as presently written.
With respect to each of Claims 12 and 14, which depends from Claims 10 and 9, respectively, the claim recites that “the controller” is configured to enable the image signal accumulation by opening an electronic shutter communicatively coupled to an output of the imager photodetector, but it is unclear which period of image signal accumulation taking place in the signal integrator is being referred to, e.g., is this the one of the periods as discussed for Claim 9 above, or is it the period recited in Claim 10, both, or neither?
With respect to Claims 15 and 16, the Claims recite a method comprising a series of steps, wherein Claim 16 recites a step of directing a pulse of imaging X-rays through a target object to an x-ray imaging device so that “an image signal output by the photodetector accumulates in a signal integrator disposed within the pixel detector element”, but parent Claim 15 recites “preventing an image signal from accumulating in a signal integrator” during a time interval when treatment pulses are directed to the target volume, followed by the section of Claim 16 that seems to remove this limitation, rendering the claim indefinite insofar as it is unclear how the process can accumulate signal in a signal integrator during the direction of the pulse of imaging X-rays to the detector and also prevent the accumulation of signal while directing the pulse of imaging X-rays to the detector device. 
Further with respect to Claim 15, the claim recites a computer-implemented method of performing therapy with a radiation system, but does not recite a processor directing said method to be carried out on said system. The examiner suggests inserting the phrase “with a processor configured to direct said system to implement the method, said processor configured to:”, or other appropriate phrase in the preamble of Lines 1-4 of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but an accurate application of said prior art cannot be made until issues under 35 USC 112, first and second paragraphs, as recited above, are clarified, as Applicant’s inventive concept is essentially tied to timing intervals of the two types of beams, treatment and imaging x-ray beams, with multiple possible different embodiments: U.S. Patent documents to: Antonuk, et al. (US 5,079,426), Stettner (US 5,140,162), Tsukamoto, et al. (US 5,666,395), Shichory, et al. (US 2011/0006212 A1), and Da Silva Rodriguez, et al. (US 2016/0121139 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/07/22